[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1536

                         BERNARDO FIGUEROA,

                       Plaintiff, Appellant,

                                 v.

  GEORGE A. VOSE, JR.; JOSEPH DINITTO; WALTER T. T. WHITMAN,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]



                               Before

                       Torruella, Chief Judge,
                 Selya and Boudin, Circuit Judges.




     Bernardo Figueroa on brief pro se.
     Michael B. Grant on Motion for Summary Disposition for
appellees.




                          January 8, 2001
          Per Curiam. Pro se appellant, Bernardo Figueroa,

appeals from the district court's dismissal of his 42 U.S.C.

§ 1983 action against state prison officials.             We vacate the

order of dismissal and remand to the district court for the

following reasons.

          The   district    court       dismissed   the   action   with

prejudice for lack of prosecution after Figueroa, who is

incarcerated    in    Virginia,    failed     to    appear   for   jury

empanelment in Rhode Island.            See Fed. R. Civ. P. 41(b).

Prior to dismissal, in one or more telephone conferences,

the court had ordered Figueroa to pay for his transportation

to Rhode Island, eventually warning him that his action

would be dismissed for lack of prosecution if he did not

appear.   When he failed to appear, the court dismissed the

action with prejudice.      The record shows that, apart from

his failure to appear for jury empanelment, Figueroa had

diligently pursued his litigation.          Moreover, he is indigent

(the district court granted his request to proceed in forma

pauperis in this action and on appeal), and, on appeal,

states that he was unable to pay for his transportation to

Rhode Island.        He asserts that dismissal of his action

infringed his right to court access.



                                  -2-
              We review dismissals under Rule 41(b) for abuse of

discretion, engaging in an "open-ended balancing test,"

which considers all relevant factors.                  See Benjamin v.

Aroostook Med. Ctr., Inc., 57 F.3d 101, 107 (1st Cir. 1995).

The courts of appeals have "uniformly concluded that a

dismissal for failure to prosecute in cases [in which an

incarcerated pro se inmate has failed to appear at trial or

for hearings] constitutes error if the trial court has not

considered a broad range of less severe alternatives prior

to entering dismissal."        Hernandez v. Whiting, 881 F.2d 768,

769    (9th    Cir.    1989)   (canvassing     the    cases);    Poole   v.

Lambert, 819 F.2d 1025, 1029 (11th Cir. 1987) (per curiam)

(describing alternatives and requiring district courts to be

"imaginative and innovative" in handling inmate civil rights

litigation in order not to deprive inmates of their "day in

court") (citing Ballard v. Spradley, 557 F.2d 476, 480 (5th

Cir. 1977)).      We realize that this puts an additional burden

on    the   district    courts,   and    we   doubt   that   a   plausible

alternative existed here.           In an abundance of caution,

however, we believe that the district court, at the very

least, should make explicit that it considered and rejected

other alternatives, and explain why it concluded that a

trial with Figueroa present was necessary.


                                   -3-
         Accordingly, we think it advisable to vacate the

judgment below and remand the case to the district court to

consider possible alternatives to an in-person trial and, if

it persists in believing that none is feasible, to reinstate

its order of dismissal, this time addressing in a written

memorandum why no other alternatives will do.

         Vacated and remanded to the district court for

further proceedings consistent with this opinion.




                            -4-